Exhibit 10.14

--------------------------------------------------------------------------------

 











--------------------------------------------------------------------------------


AMENDED AND RESTATED


CONSULTING AGREEMENT



--------------------------------------------------------------------------------


By and Between:
ACTIVECARE, INC.
a Delaware corporation
(the "Company")
and
ADP MANAGEMENT CORPORATION
a Utah corporation
(the "Consultant")


































______________, 2016





--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
1
Engagement
1
 
(a)
Services
1
 
(b)
Performance of the Services.
1
 
(c)
No Conflict of Interest
2
2
Independent Contractor Relationship
2
3
Compensation
3
 
(a)
Consulting Fee
3
 
(b)
Expenses
3
4
Term and Termination\
3
 
(a)
Term.
3
 
(b)
Termination
3
 
(c)
Effect of Termination
4
5
Confidentiality.
4
 
(a)
Confidential Information
4
 
(b)
Restrictions on Use
5
 
(c)
Exclusions
5
 
(d)
Equitable Relief
5
 
(e)
Return of Materials
5
 
(f)
Disclaimer
6
6
Warranties
6
7
Deliverables
6
8
Indemnification
6
9
Miscellaneous
7
 
(a)
Entire Agreement
7
 
(b)
Severability
7
 
(c)
Governing Law
7
 
(d)
Jurisdiction and Venue
7
 
(e)
WAIVER OF JURY TRIAL
7
 
(f)
Fees and Costs
8
 
(g)
Waiver
8
 
(h)
Modification
8
 
(i)
Assignment
8
 
(j)
Remedies
8
 
(k)
Notices
8
 
(l)
Construction
9
 
(m)
Exhibits
9
 
(n)
Counterparts
9
 
(o)
Relationship of Parties
9
(p)
Parties in Interest
9

 
* * * * *

--------------------------------------------------------------------------------

AMENDED AND RESTATED CONSULTING AGREEMENT
THIS AMENDED AND RESTATED CONSULTING AGREEMENT ("Agreement") is entered into
this 29th day of February, 2016 and effective as of the 1st day of January, 2016
(the "Effective Date"), by and between ActiveCare, Inc., a Delaware corporation
(the "Company"), and ADP Management Corporation, a Utah corporation (the
"Consultant").
RECITALS
A.            The parties entered into an agreement captioned "Consulting
Agreement" dated September 23, 2016 (the "Initial Agreement").
B.            The parties hereto hereby amend and restated Initial Agreement in
its entirety as follows:
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants, agreements and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
amend and restate the Initial Agreement as follows:
1.            Engagement.
(a)            Services.  The Company hereby engages the Consultant to perform
the services described in Exhibit A attached hereto as such exhibit may be
amended or supplemented pursuant to the terms of the Agreement from time to time
(the "Services"), and the Consultant hereby accepts such engagement and agrees
to provide the Services.  The Consultant and the Company will mutually agree
upon the method, details and means of performing the Services.  For purposes of
this Agreement, Consultant has designated Mr. David G. Derrick, as Consultant's
representative to undertake the day-to-day administration and management
hereunder on behalf of Consultant.
(b)            Performance of the Services.
(i)            For each month during the Term (as defined below), the Consultant
commits to dedicate its best efforts to render the Services, provided, that the
Consultant shall work as many hours as may be reasonably necessary to timely
render the Services pursuant to this Agreement.
(ii)            The Consultant shall render to the Company and certain of its
affiliates the Services in a timely and professional manner consistent with
industry standards, in accordance with this Agreement.
(iii)            If any services, functions or responsibilities not specifically
described in this Agreement are required for the proper performance and
provision of the Services, they shall be deemed to be included within the scope
of Services to the same extent as if specifically described in this Agreement.
1

--------------------------------------------------------------------------------

(iv)            The Consultant may not subcontract or otherwise delegate its
obligations under this Agreement without the Company's prior written consent. 
In performing the Services, the Consultant agrees to provide his own personnel,
equipment, tools and other materials at his own expense.  In connection with
providing the Services, the parties hereby agree that, unless otherwise
consented to in writing by the Company, the only person that will render the
Services shall be the Consultant.
(v)            The Company shall make its facilities and equipment available to
the Consultant as reasonably necessary in connection with the Services.  For any
work performed on the Company's or any of its affiliates' premises, the
Consultant shall comply with all security, confidentiality, safety and health
policies of the Company and such affiliates.
(vi)            Subject to compliance with the Consultant's obligations
hereunder, the Consultant shall retain the sole control and discretion to
determine the methods by which the Consultant performs the Services and the
places at which, the equipment and supplies with which, and the hours during
which such Services are to be rendered.
(c)            No Conflict of Interest.  The Consultant agrees during the Term
not to, directly or indirectly, on the Consultant's own behalf or in the service
or on behalf of others, accept work or enter into any agreement or accept any
obligation that is inconsistent or incompatible with the Consultant's
obligations under this Agreement or the scope of Services rendered to the
Company and its affiliates.  The Consultant represents and warrants that, to the
best of his knowledge, there is no other existing agreement or duty on the
Consultant's part inconsistent with this Agreement.
2.            Independent Contractor Relationship.  The Consultant's
relationship with the Company and its affiliates shall be that of an independent
contractor and nothing in this Agreement should be construed to create a
partnership, joint venture, agency or employer-employee relationship between the
parties.  The Consultant is not the agent of the Company or any of its
affiliates and is not authorized and shall not have any authority to make any
representation, contract or commitment on behalf of the Company or its
affiliates, or otherwise bind the Company or its affiliates in any respect
whatsoever.  Except as otherwise specifically provided herein, it is not the
intention of this Agreement or of the parties hereto to confer a third party
beneficiary right of action upon any third party or entity whatsoever, and
nothing in this Agreement shall be construed to confer upon any third party
other than the parties hereto a right of action under this Agreement or in any
manner whatsoever.  The Consultant (and his employees and agents) shall not be
entitled to any of the benefits the Company may make available to its employees,
such as group insurance, profit-sharing or retirement benefits.  The Consultant
shall be solely responsible for all tax returns and payments required to be
filed with or made to any federal, state or local tax authority with respect to
the Consultant's performance of the Services and receipt of fees under this
Agreement.  The Company may regularly report amounts paid to the Consultant with
the Internal Revenue Service as required by law.  Because Consultant is an
independent contractor, the Company shall not withhold or make payments for
social security, make unemployment insurance or disability insurance
contributions, or obtain worker's compensation insurance on the Consultant's (or
his employees' or agents') behalf.  The Consultant shall comply with, and agrees
to accept exclusive liability for non-compliance with, all applicable state and
federal laws, rules and regulations, including, without limitation, obligations
such as payment of all taxes, social security, disability and other
contributions based on fees paid to the Consultant, his agents or employees
under this Agreement.  The Consultant hereby agrees to indemnify, hold harmless
and defend the Company against any and all such liability, taxes or
contributions, including, without limitation, penalties and interest.
2

--------------------------------------------------------------------------------

3.            Compensation.
(a)            Consulting Fees.  In consideration of the Services to be
performed by Consultant, Consultant shall be entitled to payment of two hundred
fifty dollars ($250) per hour for Services provided by Consultant hereunder.
Notwithstanding the foregoing, the Services exclude, and Consultant shall not be
entitled to any fee, payment or other consideration in connection with, (i)
negotiating the purchase and/or sale of Company securities, (ii) making
recommendations regarding transactions involving Company securities, or (iii)
other matters involving transactions in Company securities. Consultant shall
bill the Company monthly and amounts owed shall be paid within fifteen (15) days
of receipt of the invoice in question.
(b)            Expenses.  The Company shall reimburse the Consultant for all
reasonable travel, lodging, communications, and out-of-pocket expenses incurred
by the Consultant in connection with providing the Services; provided any such
expenses shall be approved in advance in writing by the Company and shall be
reasonably documented.  The Consultant shall submit to the Company, on a monthly
basis, an invoice for all expenses incurred during the prior month.  All amounts
payable by the Company hereunder shall be due and payable fifteen (15) days from
receipt by the Company of such invoice.  If the Company disputes an invoice, it
may withhold the disputed portion but shall pay the undisputed portion.
4.            Term and Termination.
(a)            This Agreement shall commence on the Effective Date and continue
in effect for an initial period of one (1) year (the "Initial Term"). 
Thereafter, this Agreement shall automatically renew for additional consecutive
one (1) month periods (each, a "Renewal Term"), unless terminated by either
party upon at least thirty (30) days written notice to the other party prior to
the end of the Initial Term or any Renewal Term.  Notwithstanding the foregoing
to the contrary, however, this Agreement shall not terminate until all
outstanding debt obligations of the Company payable to Consultant or its
affiliates have been paid in full.  For purposes hereof, "Term" means the period
commencing on the Effective Date and ending on the termination or expiration of
this Agreement.
(b)            Termination.  Notwithstanding Section 4, this Agreement may be
terminated in accordance with any of the following:
(i)            Upon the mutual written agreement of the parties, effective on
the date so mutually agreed;
(ii)            By either party, effective immediately upon written notice to
the other party, if the other party materially breaches any term or provision of
this Agreement and fails to cure such breach within ten (10) days after receipt
of written notice of the breach;
3

--------------------------------------------------------------------------------

(iii)            By either party, effective immediately upon written notice
thereof, if it becomes illegal or impossible for any party to perform its
obligations under the terms of this Agreement for any reason whatsoever; or
(iv)            Automatically upon the first to occur of any of the following
events: (A) the bankruptcy or insolvency of either party; (B) the sale of all or
substantially all of the assets of the Company; and (C) the complete liquidation
of the Company.
(c)            Effect of Termination.  The termination or expiration of this
Agreement shall in no way affect or impair any right which has accrued to either
party hereto prior to the date when such termination or expiration became
effective. Upon the effective date of any termination or expiration of this
Agreement, the Consultant shall immediately cease performing the Services.  The
Company shall pay the Consultant for all Services performed up through the date
of termination or expiration.  The provisions of Sections 2, 3(b), 5, 6, 7, 8
and 9, and this Section 4(c) shall survive any expiration or other termination
of this Agreement.  Termination of this Agreement by either party shall not act
as a waiver of any breach of this Agreement and shall not act as a release of
either party from any liability for breach of such party's obligations under
this Agreement.  Neither party shall be liable to the other for damages of any
kind solely as a result of terminating or expiration of this Agreement in
accordance with its terms, and termination of this Agreement by a party shall be
without prejudice to any other right or remedy of such party under this
Agreement or applicable law.
5.            Confidentiality.
(a)            Confidential Information.  By virtue of this Agreement, the
Consultant will have access to confidential, proprietary and trade secret
information and materials of the Company (or its affiliates, suppliers, vendors,
customers or any other third party to whom the Company owes a duty of
confidentiality), in whatever form, tangible or intangible, whether disclosed
orally, in writing or otherwise, that is provided to the Consultant before or
after the execution of this Agreement under circumstances reasonably indicating
that it is confidential or proprietary (collectively, the "Confidential
Information").  Confidential Information includes, without limitation, any trade
secrets and know-how, and any:
(i)            information, ideas or materials of a technical or creative
nature, such as inventions, improvements, discoveries, developments, techniques,
processes, research and development plans and results, reports, drawings,
designs, specifications, works of authorship, data, formulas, files, HTML,
computer source and object code, patent applications, and other materials and
concepts relating to the Company's business, services, processes or technology;
(ii)            information, ideas or materials of a business nature, such as
development plans, marketing and sales plans and forecasts, budgets and
unpublished financial statements, and other information regarding finances,
profits, costs, marketing, purchasing, sales, operations, policies, procedures,
personnel, salaries, customers, suppliers and contract terms;
(iii)            all personal property, including, without limitation, books,
manuals, records, files, reports, notes, contracts, lists, blueprints and other
documents or materials, or copies thereof, received by the Consultant or
prepared for the Company in the course of the Consultant's rendering of Services
to the Company; and
4

--------------------------------------------------------------------------------

(iv)            any other trade secrets, information, ideas or materials of or
relating in any way to the past, present, planned or foreseeable business,
products, developments, technology or activities of the Company (or its
affiliates, employees, licensors, suppliers, vendors, clients, customers or any
other third parties to whom the Company owes a duty of confidentiality).
Confidential Information does not include that which (A) is already in the
Consultant's possession at the time of disclosure to the Company, (B) is or
becomes part of public knowledge other than as a result of any action or
inaction of the Consultant, (C) is obtained by the Consultant from an unrelated
third party without a duty of confidentiality, or (D) is independently developed
by the Consultant other than in connection with this Services.
(b)            Restrictions on Use.  The Consultant shall not use Confidential
Information for any purpose other than in furtherance of this Agreement and the
activities described herein.  The Consultant shall not disclose Confidential
Information to any third parties except as otherwise permitted hereunder.  The
Consultant shall maintain Confidential Information with at least the same degree
of care it uses to protect its own proprietary information of a similar nature
or sensitivity, but no less than reasonable care under the circumstances.  The
Consultant shall promptly advise the Company in writing of any misappropriation
or misuse of Confidential Information of which the Consultant becomes aware.
(c)            Exclusions.  Notwithstanding the foregoing, this Agreement shall
not prevent the Consultant from disclosing Confidential Information to the
extent required by a judicial order or other legal obligation, provided that, in
such event, the Consultant shall promptly notify the Company to allow
intervention (and shall cooperate with the Company) to contest or minimize the
scope of the disclosure (including application for a protective order). 
Further, the Consultant may disclose the terms and conditions of this Agreement:
(i) in confidence, to legal counsel; (ii) in confidence, to accountants; and
(iii) in connection with the enforcement of this Agreement or any rights
hereunder.
(d)            Equitable Relief.  The Consultant acknowledges that the Company
considers the Confidential Information to contain trade secrets and that any
unauthorized use or disclosure of such information would cause the Company
irreparable harm for which its remedies at law would be inadequate. 
Accordingly, the Consultant acknowledges and agrees that the Company will be
entitled, in addition to any other remedies available to it at law or in equity,
to the issuance of injunctive relief, without bond, enjoining any breach or
threatened breach of the Consultant's obligations hereunder with respect to the
Confidential Information, and such further relief as any court of competent
jurisdiction may deem just and proper.
(e)            Return of Materials.  Upon termination of this Agreement, the
Consultant will immediately return to the Company all Confidential Information
embodied in tangible (including electronic) form or, at the Consultant's
discretion, destroy all such Confidential Information and certify in writing to
the Company that all such Confidential Information has been destroyed.
5

--------------------------------------------------------------------------------

(f)            Disclaimer.  The Company hereby disclaims all warranties of any
kind, whether express, implied, statutory or otherwise, with respect to any
Confidential Information or other information or materials supplied by the
Company to the Consultant hereunder.
6.            Warranties.  The Consultant represents, warrants and covenants to
the Company that: (a) the Consultant has the full power and authority to enter
into this Agreement and to perform his obligations hereunder, without the need
for any consents, approvals or immunities not yet obtained; (b) the Consultant
has the right to grant the rights and assignments granted herein, without the
need for any assignments, releases, consents, approvals, immunities or other
rights not yet obtained; (c) the Services, including, without limitation, any
Deliverables (as defined below) required hereunder, shall be free from material
errors or other defects and shall substantially conform to any specifications
for such Services and/or deliverables; and (d) any deliverables or other
materials delivered to the Company or any of its affiliates in connection with
this Agreement (the "Deliverables") (and the exercise of the rights granted
herein with respect thereto) do not and shall not infringe, misappropriate or
violate any patent, copyright, trademark, trade secret, publicity, privacy or
other rights of any third party, and are not and shall not be defamatory or
obscene.
7.            Deliverables.  The Company is and shall be, the sole and exclusive
owner of all rights, title and interest throughout the world in and to the
results and proceeds of the Services performed un this Agreement, including but
not limited to any Deliverables.  The Consultant hereby agrees that the
Deliverables are hereby deemed a "work made for hire" as defined in 17 U.S.C.
§101 for the Company.   If, for any reason, any of the Deliverables do not
constitute a "work made for hire", the Consultant hereby irrevocably assigns to
the Company, in each case without additional consideration, all of his right,
title and interest throughout the world in and to the Deliverables.  Any
assignment of copyrights under this Agreement includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights that may be known as
"moral rights" (collectively, "Moral Rights").  The Consultant hereby
irrevocably waives, to the extent permitted by applicable law, any and all
claims you may now or hereafter have in any jurisdiction to any Moral Rights
with respect to the Deliverables.  The Consultant hereby acknowledges and agrees
that (a) he has no right or license to use, publish, reproduce, prepare
derivative works based upon, distribute, perform, or display any Deliverables,
and (b) he has no right or license to use the Company's trademarks, service
marks, trade names, trade names, logos, symbols or brand names.
8.            Indemnification.  The Consultant shall indemnify and hold
harmless, and at the Company's request defend, the Company and its affiliates,
successors and assigns (and its and their officers, managers, employees,
customers and agents) from and against any and all claims, losses, liabilities,
damages, settlements, expenses and costs (including, without limitation,
attorneys' fees and court costs) which arise out of or relate to (a) any breach
(or claim or threat thereof that, if true, would be a breach) of this Agreement
by the Consultant, including, without limitation, any breach or alleged breach
of any representation or warranty of the Consultant set forth in Section 6; or
(b) any third party claim or threat thereof that the Services (or the exercise
of the rights granted herein with respect thereto) infringe, misappropriate or
violate any patent, copyright, trademark, trade secret, publicity, privacy or
other rights of any third party, or are defamatory or obscene.
6

--------------------------------------------------------------------------------

9.            Miscellaneous.
(a)            Entire Agreement.  This Agreement is the final, complete and
exclusive agreement between the parties relating to the subject matter hereof,
and supersedes all prior or contemporaneous discussions, proposals,
negotiations, understandings, representations, warranties, promises, agreements
and other communications, whether oral or written, between the parties relating
to such subject matter and all past courses of dealing or industry customs.
(b)            Severability.  If the application of any provision of this
Agreement to any particular facts or circumstances shall for any reason be held
to be invalid, illegal or unenforceable by a court, arbitration panel or other
tribunal of competent jurisdiction, then (i) the validity, legality and
enforceability of such provision as applied to any other particular facts or
circumstances, and the other provisions of this Agreement, shall not in any way
be affected or impaired thereby, and (ii) such provision shall be enforced to
the maximum extent possible so as to effect the intent of the parties.  If,
moreover, any provision contained in this Agreement shall for any reason be held
to be excessively broad as to duration, geographical scope, activity or subject,
it shall be construed by limiting and reducing it, so as to be enforceable to
the extent compatible with applicable law.
(c)            Governing Law.  This Agreement is to be construed in accordance
with and governed by the internal laws of the State of Utah without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of Utah to the rights
and duties of the parties.
(d)            Jurisdiction and Venue.  Any legal suit, action or proceeding
arising out of or relating to this Agreement shall be commenced in a federal or
state court located in the County of Utah, Utah, and each party hereto
(i) irrevocably submits to the exclusive jurisdiction and venue of any such
court in any such suit, action or proceeding, and (ii) irrevocably waives (to
the extent permitted by applicable law) any objection which it now or hereafter
may have to the laying of venue of any such action or proceeding brought in any
of the foregoing courts in and of the State of Utah, and any objection on the
ground that any such action or proceeding in any such court has been brought in
an inconvenient forum.
(e)            WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF OR RELATED TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN
ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY PARTY
AGAINST THE OTHER PARTY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE.  EACH OF THE PARTIES AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION
SHALL BE TRIED BY A COURT WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE
PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED
BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR ANY PROVISION HEREOF.  THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
7

--------------------------------------------------------------------------------

(f)            Fees and Costs.  The prevailing party or parties in any
arbitration, mediation, court action, or other adjudicative proceeding arising
out of or relating to this Agreement shall be reimbursed by the party or parties
who do not prevail for their reasonable attorneys', accountants', and experts'
fees and for the costs of such proceeding.  For purposes of this Section 9(f),
"prevailing party" includes, without limitation, a party who agrees to dismiss
an action or proceeding upon the other's payment of sums allegedly due or
performance of the covenants allegedly breached, or who obtains substantially
the relief sought.  The provisions set forth in this Section 9(f) shall survive
the merger of these provisions into any judgment.
(g)            Waiver.  The waiver by either party of a breach of or a default
under any provision of this Agreement shall not be effective unless in writing
and shall not be construed as a waiver of any subsequent breach of or default
under the same or any other provision of this Agreement, nor shall any delay or
omission on the part of either party to exercise or avail itself of any right or
remedy that it has or may have hereunder operate as a waiver of any right or
remedy.
(h)            Modification.  No amendment or modification to this Agreement
shall be valid or binding upon the parties unless in writing and signed by each
party.
(i)            Assignment.  The Consultant acknowledges that the Company has
entered into this Agreement on the basis of the particular abilities of the
Consultant.  Accordingly, the Company shall be entitled to assign, sell,
transfer, delegate or otherwise dispose of, whether voluntarily or
involuntarily, by operation of law or otherwise, this Agreement and any of its
rights or obligations of this Agreement, but the Consultant shall not and shall
not have the right to assign, sell, transfer, delegate or otherwise dispose of,
whether voluntarily or involuntarily, by operation of law or otherwise, this
Agreement or any of its rights or obligations under this Agreement without the
prior written consent of the Company.  Except as provided herein, any purported
assignment, sale, transfer, delegation or other disposition by the Consultant,
except as permitted herein, shall be null and void.  Subject to the foregoing,
this Agreement shall be binding upon and shall inure to the benefit of the
parties and their respective successors and permitted assigns.
(j)            Remedies.  All rights and remedies hereunder shall be cumulative,
may be exercised singularly or concurrently and, unless otherwise stated herein,
shall not be deemed exclusive.
(k)            Notices.  All notices, invoices, payments, and other
communications made under this Agreement (each, a "Notice") shall be in writing
and sent to the appropriate party at the address set forth for such party on the
signature page below, or at such other address as such party may designate by
ten (1) days advanced Notice to the other party in accordance with this
Section 9(k).  Notice shall be given when received on a business day by the
addressee.  In the absence of proof of the actual receipt date, the following
presumptions will apply: (i) Notices sent by electronic means, including
facsimile and electronic mail shall be deemed to have been received upon the
sending Party's receipt of its confirmation of successful transmission, such as
facsimile machine's confirmation or the "return receipt requested" function for
electronic mail, provided, that if the day on which such electronic
communication is received is not a business day or is after five (5:00) p.m.
local time at the recipient party's address to where deliver is made, then such
electronic communication shall be deemed to have been received on the next
following business day; (ii) Notice sent by overnight mail or courier shall be
deemed to have been received on the next business day after it was sent or such
earlier time as confirmed by the receiving party or courier; and (iii) Notice
sent by first class mail, postage prepaid, shall be deemed received five (5)
business days after mailing.
8

--------------------------------------------------------------------------------

(l)            Construction.  The captions and section and paragraph headings
used in this Agreement are inserted for convenience only and shall not affect
the meaning or interpretation of this Agreement.  The construction of this
Agreement shall not take into consideration the party who drafted or whose
representative drafted any portion of this Agreement, and no canon of
construction shall be applied that resolves ambiguities against the drafter of
the document.
(m)            Exhibits.  All Exhibits attached hereto are hereby incorporated
by reference into, and made a part of, this Agreement.
(n)            Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original of this Agreement, but
all of which together shall constitute one and the same instrument.  This
Agreement may be executed and delivered by facsimile, or by email in portable
document format (.pdf) and delivery of the executed signature page by such
method will be deemed to have the same effect as if the original signature had
been delivered to other the parties.
(o)            Relationship of Parties.  This Agreement shall not be construed
as creating an agency, partnership, joint venture or any other form of
association, for tax purposes or otherwise, between the parties, and the parties
shall at all times be and remain independent contractors.  Except as expressly
agreed by the parties in writing, neither party shall have any right or
authority, express or implied, to assume or create any obligation of any kind,
or to make any representation or warranty, on behalf of the other party or to
bind the other party in any respect whatsoever.
(p)            Parties in Interest.  Except as otherwise specifically provided
herein to the contrary, nothing in this Agreement shall confer any rights or
remedies under or by reason of this Agreement on any person other than the
parties hereto and their respective permitted successors and assigns nor shall
anything in this Agreement relieve or discharge the obligation or liability of
any third person to any party to this Agreement, nor shall any provision give
any third person any right of subrogation or action over or against any party to
this Agreement.  The parties hereby designate the Company's affiliates who are
the recipient of the Services as third party beneficiaries hereto with the right
to enforce the terms hereof.
[SIGNATURES TO FOLLOW]
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Consulting Agreement as of
the date first written above.
 
"COMPANY"
 
 
 
 
ACTIVECARE, INC.,
 
a Delaware corporation
 
 
 
 
By:                                                                                    
 
 
Name:
 
 
Title:
 
 
 
 
 
Address:
1365 West Business Park Drive
 
 
Suite 100
 
 
Orem, UT 84058
 
 
Attn:  James Dalton
 
 
Telephone:  877-219-6050
 
 
Facsimile:  855-864-2511
 
 
Email:  jim@activecare.com
 
 
 
 
 
 
 
"CONSULTANT"
 
 
 
  ADP Management Corporation     a Utah corporation           By:          
 Its:            Address:  1401 North 1075 West    
 Suite 240
     Farmington, UT 84025      Telephone:  801-451-5742      Facsimile: 
801-451-5736      Email:  dderrick@connect2.com            


SIGNATURE PAGE
TO THE
CONSULTING AGREEMENT

--------------------------------------------------------------------------------

EXHIBIT A
DESCRIPTION OF THE SERVICES
1.            Any services reasonably requested by the Company that are
necessary or useful for the operation and growth of the Business.
2.            Providing advice and assistance regarding the Company's and its
affiliates' businesses, including without limitation, (i) developing business
plans, (ii) making introductions to potential customers and/or suppliers, (iii)
identifying qualified employees and other service providers, (iv) sales,
marketing, manufacturing and other operating activities, and (v) meeting with
the Company's and its affiliates' respective managers, officers, employees,
agents, , and other service providers regarding the business, prospects and
affairs of the Company and its affiliates.
3.            Notwithstanding any other provision contained in this Agreement,
the Services specifically exclude, and Consultant shall not engage in or be
compensated for the following activities: (i) negotiating the purchase and/or
sale of Company securities, (ii) making recommendations regarding transactions
involving Company securities, or (iii) other matters involving transactions in
Company securities.



--------------------------------------------------------------------------------